Citation Nr: 9901292	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in May 1994 by the Department of 
Veterans Affairs (VA) regional office (RO) in Wilmington, 
Delaware.

In a decision of March 1997, the Board denied the veterans 
claims for service connection for a left hip disability and a 
skin disorder as not well grounded.  For the reason explained 
below, that decision will be vacated. 


ORDER TO VACATE

The Board may vacate an appellate decision under certain 
circumstances, which include a denial of due process and a 
prejudicial failure to afford the appellant a personal 
hearing after a request to do so.  38 C.F.R. § 20.904(a)(3) 
(1998).

In his substantive appeal, received in November 1994, the 
veteran requested a personal hearing before a Member of the 
Board.  Although he appeared and testified at a personal 
hearing before a hearing officer at the RO in December 1994, 
the veteran did not withdraw his request for a Board hearing.  
He has a right to such a hearing, 38 C.F.R. § 20.700(a) 
(1998), and he may have been prejudiced by the fact that such 
a hearing was not held prior to the Boards March 1997 
decision.

In view of the foregoing, and in order to assure due process 
of law and to afford the veteran every equitable 
consideration, the Boards decision dated March 18, 1997, 
insofar as it denied entitlement to service connection for a 
left hip disability and a skin disorder, is hereby vacated.  
38 C.F.R. § 20.904(a).  The veterans case will be referred 
to another Board Member for de novo consideration of his 
appeal on those issues.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
